Citation Nr: 1412984	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-11 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, on behalf of the RO in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran has been diagnosed with PTSD as the result of a military sexual trauma during his active duty service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he was sexually assaulted in December 1974, shortly after his entry into service, and that he has PTSD as a result.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including evidence pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, to be entitled to service connection for PTSD, the record must generally include the following:  (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Generally, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor generally cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

But in cases, as here, involving claimed personal (sexual) assault, there is an exception to this general rule.  See Patton v. West, 12 Vet. App. 272, 277 (1999). See also 38 C.F.R. § 3.304(f)(4); VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1, 2006). Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In these situations, it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  The victims of this type of trauma may not necessarily report the full circumstances of it for many years after it occurred.  Thus, when a PTSD claim is based on a personal assault in service, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(4); see also Patton, 12 Vet. App. at 277 and YR v. West, 11 Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

The Veteran's VA treatment records show a July 7, 2009, DSM-IV diagnosis of PTSD related to military sexual trauma.  As such, there is sufficient medical evidence establishing a diagnosis of the condition.  

The determinative issue, then, is whether there also is sufficient evidence for concluding the alleged personal assault stressors in service actually occurred, to in turn link the diagnosis of PTSD to the Veteran's military service and warrant granting service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service").

The Veteran's service records do not explicitly mention any complaints, treatment, or diagnoses stemming from a personal or sexual assault.  However, the Veteran alleges in-service behavioral changes signaling that a sexual assault had occurred.  Specifically, the Veteran asserts that he developed alcoholism due to his sexual assault, and that he was discharged as a result.  This is verified by both personnel and treatment records.  A memorandum from March 1982 declared that the Veteran had failed alcohol rehabilitation.  He was notified of the Army's intention to discharge him in an April 1982 memorandum, and discharge was completed the following month.  Previous to his discharge, records indicate that the Veteran had been arrested several times for alcohol related offenses.  Service treatment records also indicate that the Veteran received treatment for alcoholism.  See, e.g., records from December 1981.  

Additionally, the Veteran's VA treatment records show treatment for PTSD and alcohol abuse.  These treatment records document the Veteran's report of military sexual trauma, and note this in-service incident as the cause of his current psychiatric conditions.  See record from July 7, 2009.  Moreover, the records show that the Veteran attended PTSD group sessions for victims of military sexual trauma.  See, e.g., July 28, 2009, record.  Both records from the veteran's individual and group therapy detail his PTSD and alcohol abuse.  A record from January 2010 notes that the Veteran states that he has daily dreams and flashbacks related to his rape.  A record from July 2009 notes that he is caught in a shame cycle from his alcoholism and military sexual trauma.  

The Veteran also has submitted lay statements from his mother, brother, and a friend.  The Veteran's mother reported in a July 2009 statement that when the Veteran returned home for Christmas in 1974, shortly after the Veteran states that the assault occurred, she could tell that something was wrong.  She then details his descent into alcoholism and mental health difficulties.  The Veteran's brother similarly testifies that the Veteran was no longer the person that he grew up with by the time that the Veteran exited service; he also discusses the Veteran's alcoholism.  An April 2011 statement from a friend indicates that the Veteran was fired from his job in 2004 due to his alcoholism.  

After a careful review of the evidence of record, the Board finds that the Veteran has PTSD and that this disability is related to his active duty service.  In making this determination, the Board notes that the Veteran is competent to report that he was assaulted while in-service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran testified before the Board in October 2012 about his military service and the circumstances of his sexual assault.  The Board finds his testimony compelling and credible.  

In sum, the evidence tends to show that the Veteran likely has PTSD that is linked to an in-service stressor for which there is credible supporting evidence.  Reasonable doubt is resolved in his favor.  Service connection for PTSD is therefore warranted.  C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125.


ORDER

Service connection for PTSD is granted.  



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


